Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, Parson et.al., (US Pub.20210172824) disclose a method for monitoring a water supply network in an infrastructure object having water pipes (para [0072], where the device 15 being attached to the wrong conduit (i.e., hot water, gas or secondary branch pipe), the device 15 having a poor connection to the conduit (e.g. the device 15 being attached at a joint/bend in the conduit), and the device 15 being attached to a pipe) and at least one measuring device for monitoring the water supply network(para [003], where sensing fluid flow or detecting leaks) comprising at least the following steps:
 a) determining at least one structure parameter that characterizes at least one structure of the infrastructure object or the water supply network (para [0317], where flow data and probability data will typically be determined and stored at similar intervals, this is not essential and for example the flow rate may be stored at a particular frequency); b) determining at least one water parameter using the at least one
measuring device (para [0098], where at S10, observed data including a measure representative of a fluid flow in the conduit 61). 
DeVerse (US Pub.20170030798) disclose c) determining at least one probability value (leakage in the pipe) in the infrastructure object, wherein the at least one structure parameter and the at least one water parameter are taken into consideration (para [0067], where predictive failure analyzer 174 can predict the failure of a valve predictive failure analyzer 147 can analyze a difference between a time that a signal is transmitted to a valve to shut off and a time that fluid stops passing through the valve. The time data can be provided by various sensors, such as the acoustic sensors 112, the magnetic field sensors 114, and/or the pressure sensors 116; flow of fluid through a valve may induce pressure variations that creates standing waves...can measured...in acoustic sensor or a pressure sensor), and
     d) comparing the at least one probability value with at least one threshold value and introducing at least one protective measure as a function of a result of the comparison (para [0067], where the predictive failure analyzer 147 can track these changes in the hydrodynamic shutoff function and use trend analysis to determine when the change will exceed acceptable levels), wherein the protective measure (para [0072], where then the microcontroller may determine that there is a leak. If the executed instructions indicate that a leak is detected, a close signal may be transmitted by the microcontroller to the relay switch). 
DeVerse disclose the water leakage prediction, but does not disclose water damage or the risk of water damage to the infrastructure object and probability of water damage.

Yoo (KR 20110086527) disclose predicting pipeline aging through the training;
Calculating a likelihood of failure through the predicted pipe aging;
Combining damage results predicted through the calculated damage probability, fuzzy rule-set, and damage size according to the diameter;
Predicting a risk of breakage in the conduit by applying a fuzzy algorithm (see claims), but Yoo does not disclose water damage for infrastructure object. 

Nakao (JP2006634948) disclose thermal fatigue crack damage diagnostic method for boiler water wall pipes, the regression coefficient is corrected based on the inspection data of the diagnosis site, and the probability of damage occurrence or the remaining life is diagnosed (Abstract);
The probability of subsequent damage occurrence of the water wall tube portion to be diagnosed, in other words, when the second and third damages occur depends on the regression formula of the damage occurrence probability (Page 4, lines  9-11);
Nakao does not disclose the probability of damage for infrastructure object.

The closest Prior art of the record does not disclose or render obvious:
“c) determining at least one probability value for water damage to the infrastructure object, wherein the at least one structure parameter and the at least one water parameter are taken into consideration, and d) comparing the at least one probability value with at least one threshold value and introducing at least one protective measure as a function of a result of the comparison, wherein the protective measure serves at least to reduce or even to avoid the consequence of water damage or the risk of water damage to the infrastructure object.”


 Claims 3-15 are allowed due to their dependency on claim 1.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KALERIA KNOX/
Examiner, Art Unit 2857
/Catherine T. Rastovski/Primary Examiner, Art Unit 2862